DETAILED ACTION
Claims 1-20 are pending in the current application.  The present application is being examined under the AIA  first to invent provisions.
Claim Objections
Regarding Claim 19, line 2, it appears that the term “processor” should be changed to “processor to”.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(B)  CONCLUSION. - The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 9, 18, and 20 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.  Specifically, these Claims are rejected since it is not clear what is meant by the language “context as to a reason why particular”.  Appropriate clarification is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-8, 10-17, and 19 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Xiao et al. (U.S. Pat. No. 10,106,153, hereinafter “Xiao”).    
Specifically, regarding Claim 1, Xiao discloses a computer-implemented method for outputting vehicle dynamic controls using deep neural networks (Abstract), comprising: receiving environmental sensor data from at least one sensor of a vehicle of a surrounding environment of the vehicle (Abstract; 202, FIG. 2), inputting the environmental sensor data to a primary deep neural network structure (primary DNN structure; FIG. 2, 206a-206d, 230), wherein the primary DNN structure outputs an intermediate representation of the surrounding environment of the vehicle (col. 16, ll. 32-37, 58-61), at least one applicable traffic rule to be followed while navigating within the surrounding environment of the vehicle (col. 11, ll. 26-31, col. 23, ll. 39-49), and at least one applicable vehicle maneuver to be followed while navigating within the surrounding environment of the vehicle (col. 6, ll. 1-5, col. 25, ll. 16-17, 43-46; e.g., a directing of the vehicle along a parking path, including one with a tight turning radius requirement), inputting the intermediate representation, the at least one applicable traffic rule, and the at least one applicable vehicle maneuver to a secondary deep neural network structure (254, FIG. 2; col. 25, ll. 39-59), and outputting vehicle dynamic controls to autonomously control the vehicle to navigate within the surrounding  environment of the vehicle based on the at least one applicable traffic rule and the at least one applicable vehicle maneuver (col. 7, ll. 57-63).
Regarding Claim 2, Xiao discloses receiving environmental sensor data includes receiving image data, LiDAR data, and radar data, wherein the image data, the LiDAR data, and the radar data pertains to at least one traffic participant, at least one roadway attribute, and at least one road side object (col. 11, ll. 4-8 and 26-31).
Regarding Claim 3, Xiao discloses the primary deep neural network structure utilizes a pre-trained environmental sensor dataset that includes image logic, LiDAR logic, and radar logic, wherein the image data, the LiDAR data, and the radar data is evaluated with respect to the pre-trained environmental sensor dataset to output the intermediate representation of the surrounding environment of the vehicle (col. 10, line 64 - col. 11, line 3).
Regarding Claim 4, Xiao discloses the intermediate representation of the surrounding environment of the vehicle is evaluated with respect to a pre-trained traffic maneuver dataset to output the at least one traffic rule that is applicable to the operation of the vehicle within the surrounding environment of the vehicle (col. 23, ll. 45-49, col. 25, ll. 16-18).
Regarding Claim 5, Xiao discloses the intermediate representation of the surrounding environment of the vehicle is evaluated with respect to a pre-trained traffic maneuver dataset to output the at least one vehicle maneuver that is applicable to the operation of the vehicle within the surrounding environment of the vehicle (col. 25, ll. 39-46; 502 received by 102, which includes a tight turning radius maneuver).
Regarding Claim 6, Xiao discloses vehicle dynamic data is received from vehicle dynamic sensors of the vehicle, wherein the vehicle dynamic data is inputted to the secondary DNN structure to be evaluated in addition to the intermediate representation, the at least one applicable traffic rule, and the at least one applicable vehicle maneuver output by the primary DNN structure (col. 14, ll. 1-6).
Regarding Claim 7, Xiao discloses that the vehicle dynamic data, the intermediate representation, the at least one applicable traffic rule, and the at least one applicable vehicle maneuver is evaluated with respect to a pretrained dynamic control dataset to output the vehicle dynamic controls (col. 5, ll. 57-63, col. 16, ll. 1-40, col. 28, ll. 51-63).
Regarding Claim 8, Xiao discloses that the vehicle dynamic controls includes at least one acceleration control, at least one brake control, and at least one steering control, wherein the at least one acceleration control, the at least one brake control, and the at least one steering control are utilized to autonomously control the vehicle to navigate within the surrounding environment of the vehicle (col. 16, ll. 1-40).
Regarding Claim 10, Xiao discloses a system for outputting vehicle dynamic controls using deep neural networks (Abstract), comprising: a memory storing instructions when executed by a processor (col. 2, ll. 14-15) cause the processor to: receive environmental sensor data from at least one sensor of a vehicle of a surrounding environment of the vehicle (Abstract; 202, FIG. 2), input the environmental sensor data to a primary deep neural network structure (primary DNN structure; FIG. 2, 206a-206d, 230), wherein the primary DNN structure outputs an intermediate representation of the surrounding environment of the vehicle, at least one applicable traffic rule to be followed while navigating within the surrounding environment of the vehicle (col. 11, ll. 26-31, col. 23, ll. 39-49), and at least one applicable vehicle maneuver to be followed while navigating within the surrounding environment of the vehicle (col. 25, ll. 16-17, 43-46; e.g., a directing of the vehicle along a parking path, including one with a tight turning radius requirement), input the intermediate representation, the at least one applicable traffic rule, and the at least one applicable vehicle maneuver to a secondary deep neural network structure (254, FIG. 2; col. 25, ll. 39-59), and output vehicle dynamic controls to autonomously control the vehicle to navigate within the surrounding environment of the vehicle based on the at least one applicable traffic rule and the at least one applicable vehicle maneuver (col. 7, ll. 57-63).
Claims 11-17 are directed to a system but include the same scope of limitations as those of method Claims 2-8  and are rejected for the same reasons as those shown above with respect to Claims 2-8.
 Claim 19 is directed to a medium but includes the same scope of limitations as those of Claim 1 and is rejected for the same reasons as those shown above with respect to Claim 1.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made. 
Claims 9, 18, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Xiao in view of Yeh et al. (U.S. Pat. Publ. No. 2020/0189603, hereinafter “Yeh”).
Regarding Claim 9, Xiao discloses substantially all of the limitations of the present invention but does not disclose the claimed control decision log output.  However, Yeh discloses that data output by the primary DNN structure and the secondary DNN structure are stored on a control decision log, wherein the control decision log is accessed to output an explainable model (510, FIG. 5) that provides context as to a reason why particular autonomous driving decisions are utilized to apply the vehicle dynamic controls (¶¶ [0044]-[0046]), as recited in Claim 9.  Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Yeh with the method of Xiao to enable programmers to further train the machine learning model using training samples that may reduce the likelihood of the machine learning model performing the erratic behavior.
Claims 18 and 21 are directed to a system and medium, respectively, but include the same scope of limitations as those of Claim 9 and are rejected for the same reasons as those shown above with respect to Claim 9.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY R. JIMENEZ whose telephone number is 313-446-6518.  The examiner can normally be reached Monday through Thursday, 1030am - 9pm.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Luebke, can be reached at (571) 272-2009.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ANTHONY R JIMENEZ/Primary Examiner, Art Unit 2833